     Case 2:19-cv-07597-DSF-FFM Document 1 Filed 09/01/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
 4   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 5

 6
     Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11
                                             Case No.
12   CARMEN JOHN PERRI, an
                                             Complaint For Damages And
13   individual,                             Injunctive Relief For:
14
                      Plaintiff,              1. VIOLATIONS OF THE
15                                               AMERICANS WITH DISABILITIES
     v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16
                                                 seq. as amended by the ADA
17                                               Amendments Act of 2008 (P.L. 110-
     FANTASTIC CAFE
18                                               325).
     STUDEBAKER, INC., a California
19   corporation; Tri-Venture, Inc., a
                                              2. VIOLATIONS OF THE UNRUH
     California corporation; and DOES 1-
20                                               CIVIL RIGHTS ACT, CALIFORNIA
     10, inclusive,
                                                 CIVIL CODE § 51 et seq.
21

22
                      Defendants.

23

24         Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
25   FANTASTIC CAFE STUDEBAKER, INC., a California corporation; Tri-Venture,
26   Inc., a California corporation; and Does 1-10 (“Defendants”) and alleges as follows:
27                                        PARTIES:
28
           1.      Plaintiff’s musculoskeletal and neurological systems are impaired.
                                               1
                                          COMPLAINT
     Case 2:19-cv-07597-DSF-FFM Document 1 Filed 09/01/19 Page 2 of 9 Page ID #:2


 1   These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 2
     hands, and legs. He has also developed permanent nerve damage that has caused
 3
     increased pain and limits his ability to function and limits his mobility, especially for
 4

 5   any extended period of time. He is substantially limited in performing one or more

 6   major life activities, including but not limited to: walking, standing, ambulating,
 7   and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 8
     Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
 9
     limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a
10

11   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for

12   any significant distance without having to periodically rest, and often relies upon
13   mobility devices to ambulate including a cane, walker, or wheelchair. With such
14
     disabilities, Plaintiff qualifies as a member of a protected class under the Americans
15
     with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the ADA
16

17   Amendments Act of 2008 (P.L. 110-325) and the regulations implementing the

18   ADA set forth at 28 C.F.R. §§ 36.101 et seq. He was issued a Disabled Person
19   Parking Placard by the State of California in June 2017.
20         2.     Plaintiff is informed and believes and thereon alleges that Tri-Venture,
21   Inc., a California corporation, owned the property located at 1180 N Studebaker Rd,
22   Long Beach, CA 90815 (“Property”) on or around August 25, 2019.
23         3.     Plaintiff is informed and believes and thereon alleges that Defendant
24   Tri-Venture, Inc., a California corporation, owns the Property currently.
25         4.     Plaintiff is informed and believes and thereon alleges that Defendant
26   FANTASTIC CAFE STUDEBAKER, INC., a California corporation, owned,
27   operated, and controlled Fantastic Cafe (“Business”) located at the Property on
28   August 25, 2019.
                                                2
                                           COMPLAINT
     Case 2:19-cv-07597-DSF-FFM Document 1 Filed 09/01/19 Page 3 of 9 Page ID #:3


 1          5.     Defendant FANTASTIC CAFE STUDEBAKER, INC., a California
 2   corporation, owns, operates, and controls the Business located at the Property
 3   currently.
 4          6.     Plaintiff does not know the true names of Defendants, their business
 5   capacities, their ownership connection to the subject property and business, or their
 6   relative responsibilities in causing the access violations herein complained of, and
 7   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
 8   informed and believes that each of the Defendants herein, including Does 1 through
 9   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
10   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
11   when the true names, capacities, connections, and responsibilities of the Defendants
12   and Does 1 through 10, inclusive, are ascertained.
13                               JURISDICTION AND VENUE
14          7.     This Court has subject matter jurisdiction over this action pursuant
15   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
16          8.     This court has supplemental jurisdiction over Plaintiff’s non-federal
17   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
18   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
19   federal ADA claims in that they have the same nucleus of operative facts and
20   arising out of the same transactions, they form part of the same case or controversy
21   under Article III of the United States Constitution.
22          9.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
23   real property which is the subject of this action is located in this district and because
24   Plaintiff's causes of action arose in this district.
25                                FACTUAL ALLEGATIONS
26          10.    Plaintiff went to the Business on or about August 25, 2019 for the dual
27   purpose of having lunch and to confirm that this public place of accommodation is
28   accessible to persons with disabilities within the meaning federal and state law.
                                                  3
                                             COMPLAINT
     Case 2:19-cv-07597-DSF-FFM Document 1 Filed 09/01/19 Page 4 of 9 Page ID #:4


 1         11.    The Business is a facility open to the public, a place of public
 2   accommodation, and a business establishment.
 3         12.    Parking spaces are one of the facilities, privileges and advantages
 4   reserved by defendants to persons at the property serving the Business.
 5         13.    Unfortunately, although parking spaces were one of the facilities
 6   reserved for patrons, there were no designated parking spaces available for persons
 7   with disabilities that complied with the 2010 Americans with Disability Act
 8   Accessibility Guidelines (“ADAAG”) on August 25, 2019.
 9         14.    At that time, instead of having architectural barrier free facilities for
10
     patrons with disabilities, Plaintiff experienced the following at the Business and
11
     Property that are violations of the ADAAG: a built up curb ramp that projects from
12

13   the sidewalk and into the access aisle (Section 502.4) and, the curb ramp is in excess

14   of the maximum grade allowed by ADAAG specifications (Section 502.4).
15         15.    Subject to the reservation of rights to assert further violations of law
16   after a site inspection found infra, Plaintiff asserts there are additional ADA
17   violations which affect him personally.
18         16.    Plaintiff is informed and believes and thereon alleges Defendants had
19   no policy or plan in place to make sure that there was compliant accessible parking
20   reserved for persons with disabilities prior to August 25, 2019.
21         17.    Plaintiff is informed and believes and thereon alleges Defendants have
22   no policy or plan in place to make sure that the designated disabled parking for
23   persons with disabilities comport with the ADAAG.
24         18.    Plaintiff personally encountered these barriers. The presence of these
25   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
26   conditions at public place of accommodation and invades legally cognizable
27   interests created under the ADA.
28         19.    The conditions identified supra in paragraph 14 are necessarily related
                                                 4
                                            COMPLAINT
     Case 2:19-cv-07597-DSF-FFM Document 1 Filed 09/01/19 Page 5 of 9 Page ID #:5


 1   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 2   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
 3   holder of a disabled parking placard; and because the enumerated conditions relate
 4   to the use of the accessible parking, relate to the slope and condition of the
 5   accessible parking and accessible path to the accessible entrance, relate to the width
 6   of the accessible path to the accessible entrance, and relate to the safety of the
 7   accessible path to the accessible entrance.
 8          20.      As an individual with a mobility disability who at times relies upon a
 9   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
10   accommodations have architectural barriers that impede full accessibility to those
11   accommodations by individuals with mobility impairments.
12          21.      Plaintiff is being deterred from patronizing the Business and its
13   accommodations on particular occasions, but intends to return to the Business for the
14   dual purpose of availing himself of the goods and services offered to the public and
15   to ensure that the Business ceases evading its responsibilities under federal and state
16   law.
17          22.      Upon being informed that the public place of accommodation has
18   become fully and equally accessible, he will return within 45 days as a “tester” for
19   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
20   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
21          23.      As a result of his difficulty experienced because of the inaccessible
22   condition of the facilities of the Business, Plaintiff was denied full and equal access
23   to the Business and Property.
24          24.      The Defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27          25.      The violations identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the Department of
                                                  5
                                             COMPLAINT
     Case 2:19-cv-07597-DSF-FFM Document 1 Filed 09/01/19 Page 6 of 9 Page ID #:6


 1   Justice as presumably readily achievable to remove and, in fact, these barriers are
 2   readily achievable to remove. Moreover, there are numerous alternative
 3   accommodations that could be made to provide a greater level of access if complete
 4   removal were not achievable.
 5         26.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 6   alleges, on information and belief, that there are other violations and barriers in the
 7   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 8   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 9   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
10   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
11   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
12   have all barriers that relate to his disability removed regardless of whether he
13   personally encountered them).
14         27.    Without injunctive relief, Plaintiff will continue to be unable to fully
15   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
16                               FIRST CAUSE OF ACTION
17   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
18     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
19                                        (P.L. 110-325)
20         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
21   above and each and every other paragraph in this Complaint necessary or helpful to
22   state this cause of action as though fully set forth herein.
23         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods, and services of any place
25   of public accommodation are offered on a full and equal basis by anyone who owns,
26   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
27   Discrimination is defined, inter alia, as follows:
28                a.     A failure to make reasonable modifications in policies, practices,
                                                 6
                                            COMPLAINT
     Case 2:19-cv-07597-DSF-FFM Document 1 Filed 09/01/19 Page 7 of 9 Page ID #:7


 1                       or procedures, when such modifications are necessary to afford
 2                       goods, services, facilities, privileges, advantages, or
 3                       accommodations to individuals with disabilities, unless the
 4                       accommodation would work a fundamental alteration of those
 5                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 6                b.     A failure to remove architectural barriers where such removal is
 7                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 8                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 9                       Appendix "D".
10                c.     A failure to make alterations in such a manner that, to the
11                       maximum extent feasible, the altered portions of the facility are
12                       readily accessible to and usable by individuals with disabilities,
13                       including individuals who use wheelchairs, or to ensure that, to
14                       the maximum extent feasible, the path of travel to the altered area
15                       and the bathrooms, telephones, and drinking fountains serving
16                       the area, are readily accessible to and usable by individuals with
17                       disabilities. 42 U.S.C. § 12183(a)(2).
18         30.    Any business that provides parking spaces must provide accessible
19   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles shall
20   be at the same level as the parking spaces they serve. Changes in level are not
21   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
22   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
23   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
24   designated disabled parking space is a violation of the law and excess slope angle in
25   the access pathway is a violation of the law.
26         31.    A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily accessible
28   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
                                                7
                                           COMPLAINT
     Case 2:19-cv-07597-DSF-FFM Document 1 Filed 09/01/19 Page 8 of 9 Page ID #:8


 1           32.     Here, the failure to ensure that accessible facilities were available and
 2   ready to be used by Plaintiff is a violation of law.
 3           33.     Given its location and options, Plaintiff will continue to desire to
 4   patronize the Business but he has been and will continue to be discriminated against
 5   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 6   the barriers.
 7                                SECOND CAUSE OF ACTION
 8          VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 9           34.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
10   above and each and every other paragraph in this Complaint necessary or helpful to
11   state this cause of action as though fully set forth herein.
12           35.     California Civil Code § 51 et seq. guarantees equal access for people
13   with disabilities to the accommodations, advantages, facilities, privileges, and
14   services of all business establishments of any kind whatsoever. Defendants are
15   systematically violating the UCRA, Civil Code § 51 et seq.
16           36.     Because Defendants violate Plaintiff’s rights under the ADA, they also
17   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
18   violations are ongoing.
19           37.     Plaintiff is informed and believes and thereon alleges that Defendants’
20   actions constitute discrimination against Plaintiff on the basis of a disability, in
21   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
22   previously put on actual or constructive notice that the Business is inaccessible to
23   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
24   inaccessible form, and Defendants have failed to take actions to correct these
25   barriers.
26   ////
27   ////
28   ////
                                                  8
                                              COMPLAINT
     Case 2:19-cv-07597-DSF-FFM Document 1 Filed 09/01/19 Page 9 of 9 Page ID #:9


 1                                         PRAYER
 2   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendants from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8   section 55, et seq, of the California Civil Code and is not seeking injunctive
 9   relief under the Disabled Persons Act (Cal. C.C. §54) at all.
10         2.     An award of actual damages and statutory damages of not less than
11   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12         3.     An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016);
15         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
17                               DEMAND FOR JURY TRIAL
18         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
19   raised in this Complaint.
20

21   Dated: September 1, 2019               MANNING LAW, APC
22

23                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
24                                      Attorney for Plaintiff
25

26

27
28
                                                9
                                           COMPLAINT
